DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending.
Claim(s) 8–20 is/are being treated on their merits.
Claim(s) 1–7 is/are withdrawn from consideration.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0036316 A1.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 1–7, drawn to a method of preparing a homogeneously dispersed Group VIII Period 4 element "metal" site and chlorine "oxygen" site modified lithium manganese based LiaMn1-x-y-zFexCoyNizO2-dCld cathode material, classified in C01G53/006.
II. Claim(s) 8–20, drawn to a homogeneously dispersed Group VIII Period 4 element "metal" site and chlorine "oxygen" site modified lithium manganese based LiaMn1-x-y-zFexCoyNizO2-dCld cathode material, classified in H01M4/505.

The inventions are independent or distinct, each from the other because:
I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, such as, a method using an iron oxide and/or sulfate as the iron source, a cobalt oxide and/or sulfate as the cobalt source, and a nickel oxide and/or sulfate as the nickel source.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Kirsten Hiera (Reg. No. 72,650) on 02 March 2021 a provisional election was made with traverse to prosecute the invention of Group II, claim(s) 8–20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim(s) 1–7 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 October 2020 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
The view numbers are preceded by "Figure." View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. See 37 CFR 1.84 (u)(1).
The molecular formula for water in S21 in Fig. 2 is represented as "H20," where the final character is the numeral zero. The molecular formula for water in S21 should be represented as "H2O," wherein the final character is the letter O.
Portions of the labels in Figs. 8, 9, 14, 15, 20–22, 24, 26, and 28 are cut-off reducing the legibility of the labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Specification
The use of the terms TEFLON (e.g., [0006], [0063]), VULCAN (e.g., [0063]), and PURE BLACK (e.g., [0063]), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 10, 11, 17, and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "wherein y ranges from 0.0 to 0.4." Claim 9, which claim 10 is directly dependent, recites the limitation "wherein x ranges from 0.0 to 0.4." Claim 8, which claim 9 is directly dependent, recites the limitations "wherein x + y is greater than zero, wherein x + z is greater than zero, wherein y + z is greater than zero." Both x and y cannot be zero as allowed by claim 10. The limitations "wherein x + y is greater than zero, wherein x + z is greater than zero, wherein y + z is greater than zero" requires at least two of x, y, and z to be greater than zero. If at least two of x, y, and z to be greater than zero, both x and y cannot be zero. Therefore, it is unclear how y can be zero, which is allowed by the limitation "wherein y ranges from 0.0 to 0.4."
Claim 11 recites the limitation "wherein z ranges from 0.0 to 0.4." Claim 10, which claim 11 is directly dependent, recites the limitation "wherein y ranges from 0.0 to 0.4." Claim 9, which claim 10 is directly dependent, recites the limitation "wherein x ranges from 0.0 to 0.4." Claim 8, which claim 9 is directly dependent, recites the limitations "wherein x + y is greater than zero, wherein x + z is greater than zero, wherein y + z is greater than zero." All of x, y, and z cannot be zero as allowed by claim 11. The limitations "wherein x + y is greater than zero, wherein x + z is greater than zero, wherein y + z is greater than zero" requires at least two of x, y, and z to be greater than zero. If at least two of x, y, and z to be greater than zero, all of x, y, and z 
Claim 17 recites the limitation "wherein y ranges from 0.0 to 0.4." Claim 16, which claim 17 is directly dependent, recites the limitation "wherein x ranges from 0.0 to 0.4." Claim 15, which claim 16 is directly dependent, recites the limitations "wherein x + y is greater than zero, wherein x + z is greater than zero, wherein y + z is greater than zero." Both x and y cannot be zero as allowed by claim 17. The limitations "wherein x + y is greater than zero, wherein x + z is greater than zero, wherein y + z is greater than zero" requires at least two of x, y, and z to be greater than zero. If at least two of x, y, and z to be greater than zero, both x and y cannot be zero. Therefore, it is unclear how y can be zero, which is allowed by the limitation "wherein y ranges from 0.0 to 0.4."
Claim 18 recites the limitation "wherein z ranges from 0.0 to 0.4." Claim 17, which claim 18 is directly dependent, recites the limitation "wherein y ranges from 0.0 to 0.4." Claim 16, which claim 17 is directly dependent, recites the limitation "wherein x ranges from 0.0 to 0.4." Claim 15, which claim 16 is directly dependent, recites the limitations "wherein x + y is greater than zero, wherein x + z is greater than zero, wherein y + z is greater than zero." All of x, y, and z cannot be zero as allowed by claim 18. The limitations "wherein x + y is greater than zero, wherein x + z is greater than zero, wherein y + z is greater than zero" requires at least two of x, y, and z to be greater than zero. If at least two of x, y, and z to be greater than zero, all of x, y, and z cannot be zero. Therefore, it is unclear how z can be zero, which is allowed by the limitation "wherein z ranges from 0.0 to 0.4."

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8–11, 14–18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (CN 102723472 A, hereinafter Ye).
Regarding claim 8, Ye discloses a homogeneously dispersed Group VIII Period 4 element "metal" site and chlorine "oxygen" site modified lithium manganese based cathode material, represented by:
LiaMn1-x-y-zFexCoyNizO2-dCld (see cathode material, [0024]–[0030]),
wherein x + y is greater than zero (see cathode material, [0024]–[0030]),
wherein x + z is greater than zero (see cathode material, [0024]–[0030]),
wherein y + z is greater than zero (see cathode material, [0024]–[0030]),
wherein a ranges from 0.025 to 0.975 (see cathode material, [0024]–[0030]), and
wherein d ranges from 0.001 to 0.125 (see cathode material, [0024]–[0030]).
Regarding claim 14, Ye discloses all claim limitations set forth above and further discloses a homogeneously dispersed Group VIII Period 4 element "metal" site and chlorine "oxygen" site modified lithium manganese based cathode material:
wherein a reversible region for a Li/ LiaMn1-x-y-zFexCoyNizO2-dCld electrochemical couple ranges from 5.3 V to 2.0 V (see interval, [0033]).
claim 9, Ye discloses all claim limitations set forth above and further discloses a homogeneously dispersed Group VIII Period 4 element "metal" site and chlorine "oxygen" site modified lithium manganese based cathode material:
wherein x ranges from 0.0 to 0.4 (see cathode material, [0024]–[0030]), and
wherein x + y + z ranges from 0.005 to 0.4 (see cathode material, [0024]–[0030]).
Regarding claim 10, Ye discloses all claim limitations set forth above and further discloses a homogeneously dispersed Group VIII Period 4 element "metal" site and chlorine "oxygen" site modified lithium manganese based cathode material:
wherein y ranges from 0.0 to 0.4 (see cathode material, [0024]–[0030]).
Regarding claim 11, Ye discloses all claim limitations set forth above and further discloses a homogeneously dispersed Group VIII Period 4 element "metal" site and chlorine "oxygen" site modified lithium manganese based cathode material:
wherein z ranges from 0.0 to 0.4 (see cathode material, [0024]–[0030]).
Regarding claim 15, Ye discloses a lithium electrochemical cell comprising an anode; and a cathode (see button cell, [0033]) comprising a homogeneously dispersed Group VIII Period 4 element "metal" site and chlorine "oxygen" site modified lithium manganese based cathode material, represented by:
LiaMn1-x-y-zFexCoyNizO2-dCld (see cathode material, [0024]–[0030]),
wherein x + y is greater than zero (see cathode material, [0024]–[0030]),
wherein x + z is greater than zero (see cathode material, [0024]–[0030]),
wherein y + z is greater than zero (see cathode material, [0024]–[0030]),
wherein a ranges from 0.025 to 0.975 (see cathode material, [0024]–[0030]), and
wherein d ranges from 0.001 to 0.125 (see cathode material, [0024]–[0030]).
claim 20, Ye discloses all claim limitations set forth above and further discloses a lithium electrochemical cell:
wherein a reversible region for a Li/ LiaMn1-x-y-zFexCoyNizO2-dCld electrochemical couple ranges from 5.3 V to 2.0 V (see interval, [0033]).
Regarding claim 16, Ye discloses all claim limitations set forth above and further discloses a lithium electrochemical cell:
wherein x ranges from 0.0 to 0.4, and
wherein x + y + z ranges from 0.005 to 0.4 (see cathode material, [0024]–[0030]).
Regarding claim 17, Ye discloses all claim limitations set forth above and further discloses a lithium electrochemical cell:
wherein y ranges from 0.0 to 0.4 (see cathode material, [0024]–[0030]).
Regarding claim 18, Ye discloses all claim limitations set forth above and further discloses a lithium electrochemical cell:
wherein z ranges from 0.0 to 0.4 (see cathode material, [0024]–[0030]).


Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeuchi et al. (US 2018/0138496 A1, hereinafter Ikeuchi).
Regarding claim 8, Ikeuchi discloses a homogeneously dispersed Group VIII Period 4 element "metal" site and chlorine "oxygen" site modified lithium manganese based cathode material, represented by:
LiaMn1-x-y-zFexCoyNizO2-dCld (LixMeyOαXß, [0012]),
wherein x + y is greater than zero (see positive electrode active material, [0015]),
wherein x + z is greater than zero (see positive electrode active material, [0015]),
wherein y + z is greater than zero (see positive electrode active material, [0015]),
wherein a ranges from 0.025 to 0.975 (see positive electrode active material, [0015]), and
wherein d ranges from 0.001 to 0.125 (see positive electrode active material, [0015]).
Regarding claim 15, Ikeuchi discloses a lithium electrochemical cell (10) comprising an anode (22); and a cathode (21, [0099]) comprising a homogeneously dispersed Group VIII Period 4 element "metal" site and chlorine "oxygen" site modified lithium manganese based cathode material, represented by:
LiaMn1-x-y-zFexCoyNizO2-dCld (LixMeyOαXß, [0012]),
wherein x + y is greater than zero (see positive electrode active material, [0015]),
wherein x + z is greater than zero (see positive electrode active material, [0015]),
wherein y + z is greater than zero (see positive electrode active material, [0015]),
wherein a ranges from 0.025 to 0.975 (see positive electrode active material, [0015]), and
wherein d ranges from 0.001 to 0.125 (see positive electrode active material, [0015]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi (US 2018/0138496 A1).
Regarding claim 12, Ikeuchi discloses all claim limitations set forth above and further discloses a homogeneously dispersed Group VIII Period 4 element "metal" site and chlorine "oxygen" site modified lithium manganese based cathode material:
wherein x ranges from 0.0 to 0.5 (see Fe, [0013]), and
wherein x + y + z ranges from 0.0075 to 0.4 (see positive electrode active material, [0015]).
In re Malagari, 182 USPQ 549.
Regarding claim 13, Ikeuchi discloses all claim limitations set forth above and further discloses a homogeneously dispersed Group VIII Period 4 element "metal" site and chlorine "oxygen" site modified lithium manganese based cathode material:
wherein y ranges from 0.0 to 0.5 (see Co, [0013]), and
wherein z ranges from 0.0 and 0.5 (see Ni, [0013]).
Although Ikeuchi does not explicitly disclose a range of 0.0025 to 0.04, Ikeuchi does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 19, Ikeuchi discloses all claim limitations set forth above and further discloses a lithium electrochemical cell:
wherein x ranges from 0.0 to 0.5 (see Fe, [0013]),
wherein y ranges from 0.0 to 0.5 (see Co, [0013]), and
wherein z ranges from 0.0 and 0.5 (see Ni, [0013]), and
wherein x + y + z ranges from 0.0075 to 0.4 (see positive electrode active material, [0015]).
In re Malagari, 182 USPQ 549.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peiliang (CN 108091863 A) discloses a homogeneously dispersed Group VIII Period 4 element "metal" site and chlorine "oxygen" site modified lithium manganese based cathode material, represented by LiaMn1-x-y-zFexCoyNizO2-dCld (see lithium-rich manganese-based cathode material, [0028]–[0034]), wherein x + y is greater than zero (see lithium-rich manganese-based cathode material, [0028]–[0034]), wherein x + z is greater than zero (see lithium-rich manganese-based cathode material, [0028]–[0034]), wherein y + z is greater than zero (see lithium-rich manganese-based cathode material, [0028]–[0034]), wherein a ranges from 0.025 to 0.975 (see cathode material, [0024]–[0030]), and wherein d ranges from 0.001 to 0.125 (see lithium-rich manganese-based cathode material, [0028]–[0034]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725